LABORDE, Judge.
QUESTION OF TIMELINESS OF APPEAL
Defendant, Cornell Robinson, was convicted of theft in excess of one hundred dollars and was sentenced on October 29, 1982, to serve five years at hard labor. This appeal was filed on January 17, 1983, and on January 20, 1983, an order to show cause was issued ordering defendant to show on or before February 3,1983, why his appeal should not be dismissed as having been untimely perfected under LSA-C. Cr.P. art. 914.
This article requires:
A motion for an appeal may be made orally in open court or by filing a written motion with the Clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the Court.
This appeal has not met the requirements of this article. Defendant was sentenced on October 29, 1982; however, he did not move for an appeal of his conviction until November 12, 1982. This time delay is beyond the five (5) day requirement established by the Legislature in Article 914. Thus, the appeal was untimely filed.
Inasmuch as the appeal was untimely perfected under the requirements of the Louisiana Code of Criminal Procedure, the appeal is dismissed.
APPEAL DISMISSED. UNTIMELY FILED.